witNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic member is arranged between the stepping motor and the magnetic flow changing portion” – claim 9 - must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uemura (JP 2016151429).
With regard to claim 1 Uemura discloses a movement of an electronic timepiece, comprising:
a stepping motor including a rotor, a stator, and a coil in which a conductive wire is wound around a coil winding core (paragraphs 11, 27, see also figures 2-4); and
a magnetic shielding plate (21) that covers at least a part of the stepping motor (figures 2-4), wherein
the magnetic shielding plate includes a magnetic flow changing portion that changes a magnetic flow which is directed toward the coil winding core to a magnetic flow which is not directed toward the coil winding core (figure 4), and
the magnetic flow changing portion is formed in a portion of the magnetic shielding plate (21), which corresponds to each of extended lines from both end portions of the coil winding core, to intersect with the corresponding extended line (figures 2-4).

With regard to claim 2 Uemura discloses the movement of the electronic timepiece according to claim 1, wherein the magnetic flow changing portion extends to surround a part of the stator from an outside of the stator (figures 2, 4).

With regard to claim 3 Uemura discloses the movement of the electronic timepiece according to claim 1, further comprising a plurality of stepping motors, the plurality of stepping motors comprising the stepping motor (11, 12, 15, 16 figure 2), wherein the magnetic flow changing portion is provided in the magnetic shielding plate to correspond to each of the plurality of stepping motors (21 figure 2).

With regard to claim 4 Uemura discloses the movement of the electronic timepiece according to claim 1, wherein the magnetic flow changing portion is a slit or a hole that penetrates through the magnetic shielding plate in a thickness direction, or a groove or a recess having a thickness thinner than that of another portion (21a figure 4).

With regard to claim 5 Uemura discloses the movement of the electronic timepiece according to claim 4, wherein the magnetic flow changing portion is the slit or the hole (21a figure 4), and
a component in a range corresponding to a range inside an external outline of the magnetic shielding plate is arranged in the slit or the hole (figure 4).

With regard to claim 6 Uemura discloses the movement of the electronic timepiece according to claim 1, wherein the magnetic shielding plate (21) includes a supporting portion as a portion that supports another component (figures 2-4 the plate plates supports many elements), and
the magnetic flow changing portion changes a direction of the magnetic flow to a direction toward the supporting portion (figure 4).

With regard to claim 10 Uemura discloses an electronic timepiece in which the movement according to claim 1 is housed inside a case (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura  (JP 2016151429) in view of Tokunaga (US 3735584).
With regard to claim 7 Uemura discloses the movement of the electronic timepiece according to claim 1, further comprising a ring-shaped element (2) that surrounds the stepping motor (figures 1-2), wherein
the ring-shaped magnetic shielding plate includes, in a part thereof in a circumference direction, a cutout (center to house all of figure 2), and
the stepping motor is arranged such that the extended lines becomes substantially parallel to a direction connecting the cutout and a center of the ring-shaped magnetic shielding plate (figures 1-2).
Does not teach wherein the case or other support structures are made of material sufficient to meet the limitation “is magnetic shielding plate”. Tokunaga teaches a dial ring 24 made of high magnetic permeability to provide desirable magnetic field properties. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Uemura’s system with at least one ring shaped support element made of a material of high magnetic permeability. One first reason would have been to make normal support structures from common and ordinary metal materials as taught by Uemura and Tokunaga. A reason for doing so would have been to provide desirable magnetic resistances around the periphery of the case as taught by both Uemura and Tokunaga. One having ordinary skill in the art would have recognizes plain synergy between such a structure and the magnetic shield plate taught by Uemura for the same and complimentary purposes of shaping the magnetic fields as taught by both references.  

With regard to claim 8 Uemura and Tokunaga teach the movement of the electronic timepiece according to claim 7, wherein the ring-shaped magnetic shielding plate (2) is arranged outside two magnetic flow changing portions formed in portions which correspond to the extended lines from the both end portions of the coil winding core, respectively (figures 2-4 the case figure1 is shown with a ring shaped ridge that provides material housing for the other components such that it surrounds them. The case is made of metal).

With regard to claim 9 Uemura and Tokunaga teach (as previously modified in the rejection of claims 7-8) the movement of the electronic timepiece according to claim 1, wherein a magnetic member (21) is arranged between the stepping motor and the magnetic flow changing portion (21 would be between the ring shaped magnetic shielding plate and the motor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-12-22
/SEAN KAYES/Primary Examiner, Art Unit 2844